Exhibit 10.22

DIRECTORS FORM

NON-QUALIFIED STOCK OPTION AGREEMENT

AGREEMENT, dated as of                     , between Chicken Acquisition Corp.,
a Delaware corporation (the “Company”), and                      (the
“Optionee”).

W I T N E S S E T H:

WHEREAS, the Company, acting through its Board of Directors (the “Board”) has
granted to the Optionee, effective as of the date of this Agreement, an option
to purchase shares of common stock, par value $.01, of the Company (the “Common
Stock”) on the terms and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained in this Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“Affiliate” shall have the meaning assigned to such term in Rule 12b-2
promulgated under the Exchange Act.

“Board” has the meaning ascribed to such term in the first recital of this
Agreement.

“Cause” means action by the Optionee that constitutes misconduct, dishonesty,
the failure to comply with specific directions of the Board or the board of
directors of EPL, Inc. that are consistent with the terms of any employment
agreement between EPL, Inc. and the Optionee (after having been given a
reasonably detailed written notice of, and a period of 20 days to cure, such
misconduct or failure), a deliberate and premeditated act against the Company or
its Affiliates, the commission of a felony or substance abuse or alcohol abuse
which renders the Optionee unfit to perform his duties. Any voluntary
termination of employment by the Optionee in anticipation of an involuntary
termination of the Optionee’s employment for Cause shall be deemed to be a
termination for Cause.

“Change in Control” shall mean:

 

(a) the failure of the Permitted Holders collectively to beneficially own at
least 40% of the total then outstanding Shares (unless such failure occurs as a
result of a Public Offering);

 

(b) there is consummated a sale, in one or more related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries to a Person
other than a Permitted Holder; or

 

(c) approval by the Stockholders of a complete liquidation or dissolution of the
Company.



--------------------------------------------------------------------------------

“Common Stock” has the meaning ascribed to such term in the first recital of
this Agreement.

“Cumulative EBITDA” means, with respect to each fiscal year of EPL, Inc., the
actual aggregate amount of EBITDA of the Company and its consolidated
subsidiaries for the period commencing on January 1, 200   and ending on the
last day of such fiscal year (with such period being treated as one accounting
period for such purposes).

“Cumulative EBITDA Target” means, with respect to each fiscal year of the
Company, an amount as determined by the Board in its sole discretion with
respect to such year.

“EBITDA” means the income of EPL, Inc. (i) before, without duplication, interest
expense, amortization of deferred financing fees and acquisition related
bank/financing fees, income taxes, depreciation and amortization, (ii) before
gains (or losses) on the sale of EPL, Inc. operated restaurants or other
significant assets and (iii) after all bonuses and profit sharing expenses of
the Company of any kind.

“EBITDA Target” means, with respect to each fiscal year of EPL, Inc., an amount
as determined by the Board in its sole discretion with respect to such year.

“EPL, Inc.” shall mean El Pollo Loco, Inc., a Delaware corporation.

“Exercise Notice” has the meaning ascribed to such term in Section 5 of this
Agreement.

“Fair Market Value” of a share of Common Stock on any date shall be, if the
Common Stock is listed on a national stock exchange, the officially quoted
closing price on such stock exchange, or if the Common Stock is listed on the
NASDAQ National Market, the officially quoted closing price on NASDAQ, or, if
the Common Stock is listed on NASDAQ but not on the National Market, the average
of the closing bid and asked prices reported by NASDAQ, in each case on the date
as of which the value is to be determined (or if such date is not a trading day,
as of the preceding trading day), or if the Common Stock is not so listed, the
fair market value determined in good faith by the Board.

“Option” has the meaning ascribed to such term in Section 2 of this Agreement.

“Option Shares” has the meaning ascribed to such term in Section 2 of this
Agreement.

“Option Term” has the meaning ascribed to such term in Section 3 of this
Agreement.

“Person” means any individual, partnership, limited liability company,
corporation, group, trust or other legal entity.

“Permitted Holders” shall mean any of the following: Trimaran Fund II, L.L.C.,
Trimaran Parallel Fund II, L.P., Trimaran Capital, L.L.C., CIBC Employee Private
Equity Fund

 

2



--------------------------------------------------------------------------------

(Trimaran) Partners, CIBC Capital Corp., Trimaran Pollo Partners, L.L.C. (or any
investment fund or other entity directly or indirectly Controlled by or under
common Control with any of the foregoing).

“Public Offering” shall mean a public offering of Company Common Stock for cash
pursuant to an effective registration statement under the Act, with an aggregate
public offering price of at least $50,000,000.

“Shares” means, collectively, the shares of Common Stock subject to the Option,
whether such shares are Option Shares or Vested Shares.

“Stockholders Agreement” means the Stockholders Agreement, dated as of
November 18, 2005, among the Company, and certain other stockholders of the
Company, as it may be amended from time to time.

“Vested Shares” means the option Shares with respect to which the Option is
exercisable at any particular time.

SECTION 2. Option; Option Price. On the terms and subject to the conditions of
this Agreement, the Optionee shall have the option (the “Option”) to purchase up
to                      shares (the “Option Shares”) of Common Stock at the
price of $86.432 per Option Share (the “Option Price”).

SECTION 3. Term. The term of the option (the “Option Term”) shall commence on
the date hereof and expire on the tenth anniversary of the date hereof, unless
the Option shall theretofore have been terminated in accordance with the terms
of this Agreement.

SECTION 4. Time of Exercise.

(a) Unless accelerated as otherwise provided in Section 4(b), 4(c), 13(b) of
this Agreement, the Option shall become exercisable as to 100% of the Option
Shares on the seventh anniversary of the date hereof.

(b) (i) On the last day of each of the Company’s fiscal years beginning with the
fiscal year ending December 31, 20     through the fiscal year ending
December 31, 20     (each, an “Accelerated Vesting Date”), if the Company’s
EBITDA for the fiscal year ending on such Accelerated Vesting Date is equal to
or exceeds the EBITDA Target for such fiscal year, then the Option shall
immediately become exercisable as to 20% of the Option Shares.

(ii) Notwithstanding any failure by the Company to meet the EBITDA Target for
any fiscal year, the portion of the Option which would have become exercisable
pursuant to subsection (i) above on the applicable Accelerated Vesting Date
shall become exercisable on a subsequent Accelerated Vesting Date if, with
respect to

 

3



--------------------------------------------------------------------------------

such subsequent Accelerated Vesting Date, the Company’s Cumulative EBITDA for
the fiscal year ending on such Accelerated Vesting Date is equal to or greater
than the Cumulative EBITDA Target for such fiscal year.

(c) In the event the Company makes any capital expenditures not contemplated by
the projections upon which the EBITDA and Cumulative EBITDA Targets are based,
or consummates any mergers or acquisitions or divestitures (whether of assets or
stock or other interests) or other extraordinary actions, the Board will
determine in good faith appropriate adjustments to the EBITDA and Cumulative
EBITDA Targets, which adjustments shall be final and binding.

(d) Except as otherwise provided in Section 7, the Option shall remain
exercisable as to all such Vested Shares until the expiration of the Option
Term.

SECTION 5. Procedure for Exercise.

(a) The Option may be exercised with respect to Vested Shares, from time to
time, in whole or in part (but for the purchase of whole shares only), by
delivery of a written notice (the “Exercise Notice”) from the Optionee to the
Company, which Exercise Notice shall:

(i) state that the Optionee elects to exercise the Option;

(ii) state the number of Vested Shares with respect to which the Optionee is
exercising the Option;

(iii) in the event that the Option shall be exercised by the representative of
the Optionee’s estate pursuant to Section 10, include appropriate proof of the
right of such Person to exercise the Option;

(iv) state the date upon which the Optionee desires to consummate the purchase
of such Vested Shares (which date must be prior to the termination of the
Option); and

(v) comply with such further provisions as the Company may reasonably require.

(b) Payment of the Option Price for the Vested Shares to be purchased on the
exercise of the Option shall be made by certified or bank cashier’s check
payable to the order of the Company, delivery of shares of Common Stock held for
at least six months, valued at their Fair Market Value as of the trading day
immediately prior to the date of exercise or by a combination of any of the
foregoing means of payment.

(c) As a condition to the exercise of the Option and prior to the issuance of
any Vested Shares, the Optionee (or the representative of his estate) shall be
required to execute the Stockholders Agreement with respect to the Option
Shares.

 

4



--------------------------------------------------------------------------------

(d) The Company shall be entitled to require, as a condition of delivery of the
Vested Shares, that the Optionee agree to remit and when due an amount in cash
sufficient to satisfy all current or estimated future federal, state and local
withholding, and employment taxes relating thereto.

SECTION 6. Dividends. Upon the payment of a dividend with respect to the Common
Stock, the Optionee shall be entitled to receive the economic equivalent of such
dividend as if all Options had been exercised for Common Stock prior to the
payment of the dividend.

SECTION 7. Termination of Employment. All or any part of the Option, to the
extent unexercised, shall terminate immediately upon the Optionee’s termination
of employment with the Company or any of its Affiliates, except that the
Optionee shall have ninety (90) days following the date of such termination of
employment to exercise any portion of the Option that he could have exercised on
the date of such termination of employment; provided, however, that such
exercise must be accomplished prior to the expiration of the Option Term.
Notwithstanding the foregoing, if the Optionee’s termination of employment is
due to his retirement, total and permanent disability (as determined by the
Board) or death, the Optionee, or the representative of the estate of the
Optionee, as the case may be, may exercise any portion of the Option which the
Optionee could have exercised on the date of such termination for a period of
nine months thereafter; provided, however, that such exercise must be
accomplished prior to the expiration of the Option Term. Notwithstanding the
foregoing, in the event of a termination of the Optionee’s employment with the
Company or any of its Affiliates for Cause, the unexercised portion of the
Option shall terminate immediately and the Optionee shall have no right
thereafter to exercise any part of the Option. Notwithstanding the preceding,
any portion of the Option which is not exercisable at the time of termination of
the Optionee’s employment (for any reason) shall terminate and become null and
void.

SECTION 8. No Rights as a Stockholder. Except as set forth in Section 6, the
Optionee shall not have any rights or privileges of a stockholder with respect
to any Shares unless and until certificates representing such Shares shall be
issued by the Company to such Optionee.

SECTION 9. Additional Provisions Related to Exercise. In the event of the
exercise of the Option at a time when there is not in effect a registration
statement under the Securities Act of 1933, relating to the Shares, the Optionee
hereby represents and warrants, and by virtue of such exercise shall be deemed
to represent and warrant to the Company that the Option Shares are being
acquired for investment only and not with a view to the distribution thereof,
and the Optionee shall provide the Company with such further representations and
warranties as the Board may reasonably require in order to ensure compliance
with applicable federal and state securities, “blue sky” and other laws. No
Shares shall be purchased upon the exercise of the Option unless and until the
Company and/or the Optionee shall have complied with all applicable federal or
state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction.

 

5



--------------------------------------------------------------------------------

SECTION 10. Restriction on Transfer.

(a) The Option may not be transferred, pledged, assigned, hypothecated or
otherwise disposed of in any way by the Optionee and may be exercised during the
lifetime of the Optionee only by the Optionee. If the Optionee dies, the Option
shall thereafter be exercisable, during the period specified in Section 7, by
the representative of his estate to the full extent to which the Option was
exercisable by the Optionee at the time of his death. The Option shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon the Option, shall be null and void and without effect.

(b) Any shares issued to the Optionee upon exercise of the Option shall be
subject to the restrictions contained in the Stockholders Agreement and shall be
deemed Stock (as defined in the Stockholders Agreement) for all purposes
thereunder.

SECTION 11. Restrictive Legend. All stock certificates representing shares
issued upon exercise of the Option shall, unless otherwise determined by the
Board, have affixed thereto a legend substantially in the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS’
AGREEMENT AMONG EPL HOLDINGS, INC., EPL INTERMEDIATE, INC. AND CERTAIN MINORITY
STOCKHOLDERS NAMED THEREIN, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT. THE HOLDER OF
THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

SECTION 12. Optionee’s Employment. Nothing in the Option shall confer upon the
Optionee any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company or its
Affiliates or stockholders, as the case may be, to terminate the Optionee’s
employment or to increase or decrease the Optionee’s compensation at any time.

 

6



--------------------------------------------------------------------------------

SECTION 13. Adjustment.

(a) Subject to Section 10(b), if the Common Stock is changed by reason of a
stock split, reverse stock split, stock dividend or recapitalization, or
converted into or exchanged for other securities as a result of a merger,
consolidation or reorganization, the Board shall make such adjustment in the
number and class of shares of stock subject to the Option, and such adjustments
to the Option Price, as shall be equitable and appropriate in its good faith
judgment under the circumstances.

(b) The following rules shall apply in connection with the occurrence of a
Public Offering or Change in Control, as applicable:

(i) If the Public Offering occurs less than two years following the Effective
Date, the Optionee shall be given (A) written notice of such Public Offering at
least 20 days prior to its proposed effective date (as specified in such notice)
and (B) an opportunity during the period commencing with delivery of such notice
and ending 10 days prior to such proposed effective date, to exercise (x) the
Vested Shares and (y) fifty percent (50%) of the Shares subject to the Option
that are unvested as of the date of the notice (the “Accelerated Shares”),
contingent upon the effectiveness of such Public Offering. Upon the occurrence
of the Public Offering, the Vested Shares and the Accelerated Shares shall
thereafter be fully vested and remain exercisable in accordance with the terms
of the original grant. The other fifty percent (50%) of the Shares subject to
the Option that remain unvested upon the occurrence of the Public Offering shall
automatically terminate and the Optionee shall be entitled to receive a grant of
restricted stock in the company subject to the initial public offering with an
economic value equal to Fair Market Value (measured at the close of business of
the first day of public trading) of the shares underlying the terminated
unvested Options minus the aggregate exercise price of such options.

(ii) If a Public Offering occurs more than two years following the Effective
Date or if a Change in Control occurs following the Effective Date, the Optionee
shall be given (A) written notice of such Public Offering or Change in Control,
as applicable, at least 20 days prior to its proposed effective date (as
specified in such notice) and (B) an opportunity during the period commencing
with delivery of such notice and ending 10 days prior to such proposed effective
date, to exercise the Option in full, contingent upon the effectiveness of such
Public Offering or Change in Control. Upon the occurrence of the Public
Offering, the Option shall thereafter be fully vested and remain exercisable in
accordance with the terms of the original grant. Upon the occurrence of a Change
in Control, the Option shall be fully vested provided however that, to the
extent the Option is not exercised, the Option shall automatically terminate
unless provision is made in connection with the Change in Control, as applicable
for the assumption of the Option by, or the substitution for the Option of new
options covering the stock of, the surviving successor of purchasing
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number, kind and option price of shares subject to the Option.

 

7



--------------------------------------------------------------------------------

(c) The following rules shall apply in connection with Section 13(a) and
(b) above:

(i) no fractional shares shall be issued as a result of any such adjustment, and
any fractional shares resulting from the computations pursuant to Section 13(a)
or (b) shall be eliminated without consideration from the Option;

(ii) no adjustment shall be made for the issuance to stockholders of rights to
subscribe for additional shares of Common Stock or other securities; and

(iii) any adjustment referred to in Section 13(a) or (b) shall be made by the
Board in its sole discretion and shall be conclusive and binding on the
Optionee.

SECTION 14. Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by nationally
recognized overnight courier, by telecopy or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

(a) if to the Company, to it at:

Chicken Acquisition Company

c/o Trimaran Capital Partners

622 Third Avenue, 35th Floor

New York, NY 10017

Attn: Steven Flyer

With a copy to:

General Counsel

El Pollo Loco

3333 Michelson Drive, Suite 550

Irvine, CA 92612

Facsimile: (949) 251-1703

(b) if to the Optionee, to him at such Optionee’s address as most recently
supplied to the Company and set forth in the Company’s records or to such other
address as the party to whom notice is to be given may have furnished to the
other party in writing in accordance herewith. Any such notice or communication
shall be deemed to have been received (i) in the case of personal delivery, on
the date of such delivery (or if such date is not a business day, on the next
business day after the date sent), (ii) in the case of nationally-recognized
overnight courier, on the next business day after the date sent, (iii) in the
case of telecopy transmission, when received (or if not sent on a business day,
on the next business day after the

 

8



--------------------------------------------------------------------------------

date sent), and (iv) in the case of mailing, on the third business day following
the date on which the piece of mail containing such communication is posted.

SECTION 15. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

SECTION 16. Optionee’s Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the provisions of this Agreement.

SECTION 17. Amendment. This Agreement may not be amended, terminated, suspended
or otherwise modified except in a written instrument, duly executed by both
parties.

SECTION 18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to
choice or conflict of law principles).

SECTION 19. Consent to Jurisdiction. Each party hereby agrees that any action to
enforce which arises out of or in any way relates to any of the provisions of
this Agreement shall be brought and prosecuted exclusively in any federal or
state court located within the City of New York; and the parties irrevocably and
unconditionally submit to the jurisdiction of such courts and to service or
process by registered mail, return receipt requested, or by any other manner
provided by New York law.

SECTION 20. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

SECTION 21. Entire Agreement. This Agreement (and the other writings
incorporated by reference herein) constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

SECTION 22. Severability. In the event any one or more of the provisions of this
Agreement should be held invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

SECTION 23. Code Section 409A Compliance. Notwithstanding any provision of this
Agreement, to the extent that the Committee determines that any Option granted
under this Agreement is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, notwithstanding anything to
the contrary contained in this Agreement, the Committee reserves the right to,
in good faith, amend, restructure, or replace the Option in order to cause the
Option to either not be subject to Section 409A of the Code or to comply with
the applicable provisions of such section and in order to provide the Optionee
with substantially the same economic benefits without violating Section 409A.

*     *     *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Non-Qualified Stock
Option Agreement as of the date first written above.

 

CHICKEN ACQUISITION CORP.

By:       

Name:

 

Title:

OPTIONEE

By:       

Name:

 

Annex I - 11